

Exhibit 10.01
 
SHARE EXCHANGE AGREEMENT
 
BY AND AMONG
 
BEYOND COMMERCE, INC.,
 
ADJUICE INC.,
 
AND
 
THE SHAREHOLDERS OF ADJUICE INC.
 
Dated:  May 19, 2010


 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT, dated as of May 19, 2010 (this “Agreement”), by
and among BEYOND COMMERCE, INC., a corporation incorporated in the State of
Nevada, (“BYOC”), on the one hand; and ADJUICE INC. (“ADJUICE”), a corporation
incorporated in the State of Delaware and formerly known as Snap Customers,
Inc., and Sunlight Ventures LLC, Venture Lending & Leasing IV, LLC, Venture
Lending & Leasing V, LLC, Echo Capital Growth Corp., Daniel Williams, and
Harvard Developments, Ltd.  (each, “ADJUICE Shareholder” and collectively, the
“ADJUICE Shareholders”), on the other hand.  Each of ADJUICE, the ADJUICE
Entities and the ADJUICE Shareholders is sometimes individually referred to
herein as a “ADJUICE Party,” and collectively as the “ADJUICE Parties.”  Each of
BYOC and the BYOC Entities is sometimes individually referred to as a “BYOC
Party” and collectively as the “BYOC Parties”.  Each of the Parties to this
Agreement is individually referred to herein as a “Party” and collectively as
the “Parties.”  Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to them in Exhibit A hereto.
 
RECITALS
 
A.           The ADJUICE Shareholders are the owners of and have good and valid
title to all of the issued and outstanding capital stock of ADJUICE (the
“ADJUICE Shares”), free and clear of any Liens.
 
B.           The Board of Directors of BYOC believes it is advisable and in the
best interests of BYOC and its stockholders that BYOC acquire the ADJUICE Shares
from the ADJUICE Shareholders (the “Share Exchange”) pursuant to the terms of
this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:
 
ARTICLE I
 
Share Exchange; Closing
 
Section 1.1            Exchange of Shares.  Upon the terms and subject to the
conditions of this Agreement, and in reliance on the representations and
warranties set forth herein, at the Closing, the ADJUICE Shareholders agree to
convey, assign, transfer and deliver to BYOC, and BYOC agrees to acquire from
the ADJUICE Shareholders, all of the ADJUICE Shareholders’ right, title and
interest in the ADJUICE Shares owned of record or beneficially by the ADJUICE
Shareholders, free and clear of any Liens.  Schedule 1.1 hereto sets forth the
number and type of ADJUICE Shares that each ADJUICE Shareholder will convey,
assign, transfer and deliver to BYOC hereunder subject to the terms of this
Agreement.  In exchange for the ADJUICE Shares, at the Closing, BYOC shall sell,
issue and deliver to the ADJUICE Shareholders free and clear of all Liens,
subject to the terms and conditions of this Agreement, (i) an aggregate of
5,100,000 shares of BYOC Common Stock (the “Transaction Shares”), and (ii) an
aggregate of 4,450,000 shares of BYOC Common Stock (the “Earn-Out Shares”).  The
number of Transaction Shares and Earn-Out Shares each ADJUICE Shareholder shall
be entitled to receive in exchange for such ADJUICE Shareholder’s ADJUICE Shares
is set forth opposite such shareholder’s name on Schedule 1.1.
 
 
1

--------------------------------------------------------------------------------

 


 
Section 1.2            Earn-Out Shares.  As promptly as possible after May 31,
2011 (the “Target Date”), BYOC shall issue and deliver to the ADJUICE
Shareholders, free and clear of all Liens, the Earn-Out Shares if the cumulative
Gross Revenues of ADJUICE during the twelve month period commencing on June 1,
2010 and ending on the Target Date is at least $1,000,000 (the “Target”).   In
the event that the Target is not achieved by the Target Date, BYOC’s obligations
to issue the Earn-Out Shares shall be null and void and shall be terminated on
the Target Date.  Until the Target Date, BYOC shall maintain the separate
existence of ADJUICE and shall maintain separate financial records in a form
sufficient to report ADJUICE’s Gross Revenues.
 
Section 1.3            Exchange of Options.  As soon as practicable after the
Closing Date, any options entitling the holder to purchase shares of ADJUICE
Shares as at the Closing Date shall be exchanged for options to purchase 100,000
shares of BYOC Common Stock, with an exercise price equal to $0.10 per share.
 
Section 1.4            Closing.  The Closing (the “Closing”) of the Share
Exchange and the other transactions contemplated hereby (the “Transactions”),
shall take place at the offices of TroyGould PC, 1801 Century Park East, 16th
Floor, Los Angeles, California 90067 commencing at 9:00 a.m. local time on the
business day following the satisfaction or waiver of all conditions and
obligations of the Parties to consummate the Transactions contemplated hereby or
on such other date and at such other time as the Parties may mutually determine
(the “Closing Date”).
 
Section 1.5            Deliveries of the Parties.  At the Closing, (i) the
ADJUICE Parties (directly and/or through their nominees) shall deliver to the
BYOC Parties all stock certificates representing the ADJUICE Shares duly
endorsed (or with executed stock powers) so as to make BYOC the sole owner
thereof, together with the various certificates, instruments, agreements and
documents referred to in Section 8.2 below, and (ii) the BYOC Parties shall
deliver to the ADJUICE Parties, as applicable, stock certificates representing
the Transaction Shares, in the denominations listed on Schedule 1.1, and the
various other certificates, instruments, agreements and documents referred to in
Section 8.1 below.
 
Section 1.6            Further Assurances.  Subject to the terms and conditions
of this Agreement, at any time or from time to time after the Closing, each of
the Parties shall execute and deliver such other documents and instruments,
provide such materials and information and take such other actions as may be
commercially reasonable, to the extent permitted by law, to fulfill its
obligations under this Agreement and to effectuate and consummate the
Transactions.
 
Section 1.7            Tax Treatment.  The Parties intend the Share Exchange to
be treated as a tax-free reorganization under Section 368(a) of the Internal
Revenue Code of 1986, as amended.  Notwithstanding the foregoing, the Parties
agree and acknowledge that none of the BYOC Parties has made any representation,
warranty or covenant regarding the status of the Share Exchange as a tax-free
reorganization.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
Representations and Warranties of ADJUICE Parties
 
Subject to the exceptions set forth in the Disclosure Schedule of the ADJUICE
Parties (the “ADJUICE Disclosure Schedule”), each of the ADJUICE Parties jointly
and severally represents and warrants to the BYOC Parties as of the date hereof
and as of the Closing as follows:
 
Section 2.1            ADJUICE Shares.
 
(a)           Good Title.  The ADJUICE Shareholders are the registered and
beneficial owners of the ADJUICE Shares and have good and marketable title to
the ADJUICE Shares, with the right and authority to sell and deliver such
ADJUICE Shares.  Such shares constitute all of the capital stock of
ADJUICE.  Upon delivery of the stock certificates duly assigned and delivered
under this Agreement, BYOC will receive good title to all of the ADJUICE Shares,
free and clear of all Liens.
 
(b)           Capital Structure.  The authorized capital stock of ADJUICE
consists of ten million (10,000,000) shares of Common Stock, $0.001 par value,
of which 9,900,000 shares are issued and outstanding.  All outstanding shares of
the capital stock of the ADJUICE are duly authorized, validly issued, fully paid
and nonassessable and are not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the ADJUICE Constituent
Instruments or any Contract to which any of the ADJUICE Parties is a party or
otherwise bound.  There are no bonds, debentures, notes or other indebtedness
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which holders of the shares of
capital stock of ADJUICE may vote.  Options to purchase a total of 100,000
shares of ADJUICE Common Stock are outstanding under the ADJUICE 2009 Stock
Option Plan.  Other than the foregoing options, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which any of the ADJUICE Entities is
a party or is bound (A) obligating any of the ADJUICE Entities to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity interests in, or any security convertible or exercisable
for or exchangeable into any capital stock of or other equity interest in, any
of the ADJUICE Entities, or (B) obligating any of the ADJUICE Entities to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking.
 
Section 2.2            Organization and Standing.  Each of the ADJUICE Entities
is duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization or formation.  Each of the ADJUICE
Entities is duly qualified to do business in each of the jurisdictions in which
the property owned, leased or operated by it or the nature of the business which
it conducts requires qualification, except where the failure to so qualify would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  Each of the ADJUICE Entities has all requisite power
and authority to own, lease and operate its assets and properties and to carry
on its business as now being conducted.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.3            Authority; Execution and Delivery; Enforceability.  Each
of the ADJUICE Parties, if an entity, has all requisite or other power and
authority to execute and deliver this Agreement and the other documents to which
it is a party and to consummate the Transactions contemplated hereby and
thereby.  The execution and delivery by the ADJUICE Parties of this Agreement
and the consummation by them of the Transactions have been duly authorized and
approved by the boards of directors or other governing body of each of the
ADJUICE Parties (if an entity), such authorization and approval remains in
effect and has not been rescinded or qualified in any way, and no other
proceedings on the part of any such entities are necessary to authorize this
Agreement and the Transactions.  Each of this Agreement and the other documents
to which any ADJUICE Party is a party has been duly executed and delivered by
such party and constitutes the valid, binding, and enforceable obligation of
each of them, enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
Section 2.4            Subsidiaries.  Section 2.4 of the ADJUICE Disclosure
Schedule lists, as of the date hereof, all Subsidiaries and affiliated entities
of ADJUICE and indicates as to each the type of entity, its jurisdiction of
organization and its shareholders or other equity holders.  Except as set forth
in Section 2.4 of the ADJUICE Disclosure Schedule, ADJUICE does not directly or
indirectly own any other equity or similar interest in or any interest
convertible or exchangeable or exercisable for, any equity or similar interest
in, any corporation, partnership, joint venture or other business association or
entity.  Except as set forth in Section 2.4 of the ADJUICE Disclosure Schedule,
ADJUICE is the direct or indirect owner of all outstanding shares of capital
stock of its Subsidiaries, and all such shares are duly authorized, validly
issued, fully paid and nonassessable and are owned by ADJUICE free and clear of
all Liens.  Except as set forth in Section 2.4 of the ADJUICE Disclosure
Schedule, there are no outstanding subscriptions, options, warrants, puts,
calls, rights, exchangeable or convertible securities or other commitments or
agreements of any character relating to the issued or unissued capital stock or
other securities of any Subsidiaries ADJUICE or otherwise obligating any
Subsidiaries of ADJUICE to issue, transfer, sell, purchase, redeem or otherwise
acquire any such securities.
 
Section 2.5            No Conflicts.  The execution and delivery of this
Agreement or any of the other documents contemplated hereby by each of the
ADJUICE Parties and the consummation of the Transactions and compliance with the
terms hereof and thereof will not, (a) conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or result in the creation of any Lien
upon any of the assets and properties of any ADJUICE Entity under any provision
of:  (i) any ADJUICE Constituent Instrument; (ii) any ADJUICE Material Contract
(as defined in Section 2.18 herein) to which any ADJUICE Entity is a party or to
or by which it (or any of its assets and properties) is subject or bound; or
(iii) conflict with any Material Permit of a ADJUICE Entity; (b) violate any
material Judgment applicable to any ADJUICE Entity, or its properties or assets,
(c) terminate or modify, or give any third party the right to terminate or
modify, the provisions or terms of any Contract to which any ADJUICE Entity is a
party; or (d) cause any of the assets owned by any ADJUICE Entity to be
reassessed or revalued by any Governmental Authority.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.6            Consents and Approvals.  No consent, approval, license,
permit, order or authorization of, or registration, declaration or filing with
any Governmental Authority (“Consent”) is required to be obtained or made by or
with respect to any ADJUICE Party, in connection with the execution, delivery
and performance of this Agreement or the consummation of the Transactions,
except for (a) such Consents as may be required under applicable state
securities laws and the securities laws of any foreign country; and (b) such
other Consents which, if not obtained or made, would not have a Material Adverse
Effect on the ADJUICE Entities and would not prevent or materially alter or
delay any of the Transactions.
 
Section 2.7            Financial Statements.
 
ADJUICE has furnished to BYOC its (i) unaudited balance sheets for the fiscal
year ended December 31, 2009, and the related statements of income of ADJUICE
for the period then ended; and (ii) unaudited balance sheets for the four months
ended April 30, 2010, and the related consolidated statements of income of
ADJUICE for the period then ended ((i)-(ii), collectively, the “ADJUICE
Financial Statements”).  The ADJUICE Financial Statements fairly present in all
material respects the financial condition and operating results of ADJUICE, as
of the dates, and for the periods, indicated therein.
 
Section 2.8            Absence of Certain Changes or Events.  Except set forth
below in this Section 2.8, from April 30, 2010 to the date of this Agreement,
there has not been:
 
(a)          any event, situation or effect (whether or not covered by
insurance) that has resulted in, or to the ADJUICE Entities’ Knowledge, is
reasonably likely to result in, a Material Adverse Effect on the ADJUICE
Entities;
 
(b)          any damage, destruction or loss to, or any material interruption in
the use of, any of the assets of any of the ADJUICE Entities (whether or not
covered by insurance) that has had or could reasonably be expected to have a
Material Adverse Effect on the ADJUICE Entities;
 
(c)          any material change to a Material Contract by which any of the
ADJUICE Entities or any of its respective assets is bound or subject, other than
the cancellation of the WTI Loan Documents;
 
(d)          any mortgage, pledge, transfer of a security interest in, or Lien,
created by any of the ADJUICE Entities, with respect to any of its material
properties or assets;
 
(e)          any loans or guarantees made by any of the ADJUICE Entities to or
for the benefit of its officers or directors, or any members of their immediate
families, or any material loans or guarantees made by the ADJUICE Entities to or
for the benefit of any of its employees or any members of their immediate
families, in each case, other than travel advances and other advances made in
the ordinary course of its business;
 
(f)           any sale, issuance or grant, or authorization of the issuance of
equity securities of any ADJUICE Entities, except in connection with the
cancellation and extinguishment of the WTI Loan;
 
 
5

--------------------------------------------------------------------------------

 

(g)          any amendment to any ADJUICE Constituent Instruments, any merger,
consolidation, share exchange, business combination, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction involving any ADJUICE Entities;
 
(h)          any material Tax election by any ADJUICE Entities;
 
(i)           any commencement or settlement of any material Actions (as defined
below) by any of the ADJUICE Entities; or
 
(j)           any negotiations, arrangement or commitment by any of the ADJUICE
Entities to take any of the actions described in this Section 2.8.
 
Section 2.9            No Undisclosed Liabilities.  The ADJUICE Entities have no
material obligations or liabilities of any nature (matured or unmatured, fixed
or contingent, including any obligations to issue capital stock or other
securities of ADJUICE Entities) after April 30, 2010, other than (a) those set
forth or adequately provided for in the most recent Balance Sheet included in
the ADJUICE Financial Statements (the “ADJUICE Balance Sheet”), (b) those not
required to be set forth in the ADJUICE Balance Sheet under U.S. GAAP, and
(c) those incurred since the date of the ADJUICE Balance Sheet in the ordinary
course of business and not reasonably likely to result in a Material Adverse
Effect on ADJUICE Entities.
 
Section 2.10          Litigation.  As of the date of this Agreement, there is no
private or governmental action, suit, inquiry, notice of violation, claim,
arbitration, audit, proceeding (including any partial proceeding such as a
deposition) or investigation (“Action”) pending or threatened in writing against
any of the ADJUICE Entities, any of their respective executive officers or
directors (in their capacities as such) or any of their respective properties
before or by any Governmental Authority which (a) adversely affects or
challenges the legality, validity or enforceability of this Agreement or
(b) could, if there were an unfavorable decision, individually or in the
aggregate, have or would reasonably be expected to result in a Material Adverse
Effect on the ADJUICE Entities.  As of the date of this Agreement, there is no
Judgment imposed upon any of the ADJUICE Entities or any of their respective
properties, that would prevent, enjoin, alter or materially delay any of the
Transactions contemplated by this Agreement, or that would reasonably be
expected to have a Material Adverse Effect on the ADJUICE Entities.  Neither the
ADJUICE Entities, nor any director or executive officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a material
claim or material violation of or material liability under the securities laws
of any Governmental Authority or a material claim of breach of fiduciary duty.
 
Section 2.11          Licenses, Permits, Etc.  Each of the ADJUICE Entities
possesses or will possess prior to the Closing all Material Permits.  As of the
date of this Agreement, all such Material Permits are in full force and effect.
 
Section 2.12          Title to Properties.
 
(a)           Real Property.  No ADJUICE Entity owns any real property.  None of
the leases of real property entered into by the ADJUICE Entities (the “ADJUICE
Real Estate Leases”) is in default, and, as of the date of this Agreement, the
Chief Executive Officer of ADJUICE is not aware of any default by any of the
lessors thereunder, except any such default that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect on the ADJUICE Entities.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Tangible Personal Property.  Except as would not reasonably be
expected to have a Material Adverse Effect on the ADJUICE Entities, the ADJUICE
Entities are in possession of and have good title to, or have valid leasehold
interests in or valid contractual rights to use all tangible personal property
as reflected in the ADJUICE Financial Statements, and tangible personal property
acquired (and not otherwise disposed of in the ordinary course of business with
a value not exceeding $1,000) since April 30, 2010 (collectively, the “ADJUICE
Tangible Personal Property”).  All ADJUICE Tangible Personal Property is free
and clear of all Liens, and is in good order and condition, ordinary wear and
tear excepted, and its use complies in all material respects with all applicable
Laws.
 
(c)           Accounts Receivable.  The accounts receivable of the ADJUICE
Entities reflected in the ADJUICE Balance Sheet included in the ADJUICE
Financial Statements have been presented in accordance with U.S. GAAP applied in
a manner consistent with the accounting principles applied in the preparation of
the ADJUICE Financial Statements.
 
Section 2.13          Intellectual Property.  Section 2.13 of the ADJUICE
Disclosure Schedule sets forth a description of any patents, trademarks, domain
names, copyrights, and any applications therefor which are material to the
conduct of the business of the ADJUICE Entities taken as a whole.  The ADJUICE
Entities own, or are validly licensed or otherwise have the right to use, all
patents trademarks, domain names and copyrights listed on Section 2.13 of the
ADJUICE Disclosure Schedules and all trade names, service marks, computer
software and trade secrets material to the conduct of their business (taken as a
whole) as currently conducted (“ADJUICE Intellectual Property Rights”), except
for failures to own, license or have rights to such ADJUICE Intellectual
Property Rights as would not reasonably be expected to have a Material Adverse
Effect on the ADJUICE Entities.  Except as set forth in Section 2.13 of the
ADJUICE Disclosure Schedule and except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect on
the ADJUICE Entities, (i) no claims are pending or, to the Knowledge of ADJUICE
Entities, threatened that any of the ADJUICE Entities is infringing or otherwise
adversely affecting the rights of any Person with regard to any ADJUICE
Intellectual Property Right; and (ii) to the Knowledge of ADJUICE Entities, no
Person is infringing the rights of ADJUICE Entities with respect to any ADJUICE
Intellectual Property Right.
 
Section 2.14          Taxes.
 
(a)           The ADJUICE Entities have timely filed, or have caused to be
timely filed on their behalf, all Tax Returns that are or were required to be
filed by or with respect to any of them, either separately or as a member of
group of corporations, pursuant to applicable Legal Requirements.  All Tax
Returns filed by (or that include on a consolidated basis) any of the ADJUICE
Entities were (and, as to a Tax Return not filed as of the date hereof, will be)
in all respects true, complete and accurate, except to the extent any failure to
file or any inaccuracies in any filed Tax returns, individually or in the
aggregate, have not and would not reasonably be expected to have a Material
Adverse Effect on the ADJUICE Entities.  There are no unpaid Taxes claimed to be
due by any Governmental Authority in charge of taxation of any jurisdiction, nor
any claim for additional Taxes for any period for which Tax Returns have been
filed, except to the extent any failure to file or any inaccuracies in any filed
Tax returns, individually or in the aggregate, have not and would not reasonably
be expected to have a Material Adverse Effect on the ADJUICE Entities.
 

 
7

--------------------------------------------------------------------------------

 

(b)           None of the ADJUICE Entities has received any notice that any
Governmental Authority will audit or examine (except for any general audits or
examinations routinely performed by such Governmental Authorities), seek
information with respect to, or make material claims or assessments with respect
to any Taxes for any period.
 
(c)           The ADJUICE Financial Statements reflect an adequate reserve for
all Taxes payable by ADJUICE Entities (in addition to any reserve for deferred
Taxes to reflect timing differences between book and Tax items) for all taxable
periods and portions thereof through the date of such financial
statements.  None of the ADJUICE Entities is either a party to or bound by any
Tax indemnity, Tax sharing or similar agreement and the ADJUICE Entities
currently have no material liability and will not have any material liabilities
for any Taxes of any other Person under any agreement or by the operation of any
Law.  No deficiency with respect to any Taxes has been proposed, asserted or
assessed against any of the ADJUICE Entities, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect on the
ADJUICE Entities.
 
(d)           None of the ADJUICE Entities has requested any extension of time
within which to file any Tax Return, which Tax Return has not since been
filed.  None of the ADJUICE Entities has executed any outstanding waivers or
comparable consents regarding the application of the statute of limitations with
respect to any Taxes or Tax Returns.  No power of attorney currently in force
has been granted by any of the ADJUICE Entities concerning any Taxes or Tax
Return.
 
Section 2.15          Employment Matters.
 
(a)           Benefit Plan.  Other than the 2009 Stock Option Plan of ADJUICE,
none of the ADJUICE Entities has or maintains any material bonus, pension,
profit sharing, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing material benefits to
any current or former employee, officer or director of any of the ADJUICE
Entities (collectively, “ADJUICE Benefit Plans”).  As of the date of this
Agreement, there are no severance or termination agreements or arrangements
currently in effect between any of the ADJUICE Entities and any of its current
or former employees, officers or directors, nor do any of the ADJUICE Entities
have any general severance plan or policy currently in effect for any of its
employees, officers or directors.
 
(b)           Labor Matters.  There are no collective bargaining or other labor
union agreements to which any of the ADJUICE Entities is a Party or by which it
is bound. No complaint, charge or Actions by or before any Governmental
Authority brought by or on behalf of any employee, prospective employee, former
employee, retiree, labor organization or other representative of its employees
is pending or, to the ADJUICE Entities’ Knowledge, threatened against any of the
ADJUICE Entities.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.16          Transactions With Affiliates and Employees.  Other than
the WTI Loans, none of the executive officers or directors of ADJUICE Entities
and none of the ADJUICE Shareholders is presently a party, directly or
indirectly, to any transaction with any of the ADJUICE Entities that is required
to be disclosed under Rule 404(a) of Regulation S-K (other than for services as
employees, officers and directors), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any executive
officer, director or, to the Knowledge of ADJUICE Entities, any entity in which
any executive officer or director has a substantial interest or is an officer,
director, trustee or partner.
 
Section 2.17          Insurance. The ADJUICE Entities are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which ADJUICE Entities
are engaged and in the geographic areas where any of which engages in such
businesses, except as would not reasonably be expected to have a Material
Adverse Effect on the ADJUICE Entities.  All insurance policies of ADJUICE are
in full force and effect, all premiums due thereon have been paid or provided
for, and ADJUICE has complied with the material provisions of its insurance
policies.
 
Section 2.18          Material Contracts.
 
(a)           ADJUICE has made available to BYOC, prior to the date of this
Agreement, true, correct and complete copies of each of the following written
Contracts, as amended and supplemented to which any of the ADJUICE Entities is a
party:  (i) agreements that would be considered a material contract pursuant to
Item 601(b)(10) of Regulation S-K; (ii) loan agreements or indentures relating
to any indebtedness of the ADJUICE Parties; and (iii) agreements pursuant to
which any of the ADJUICE Entities receives or pays amounts in excess of $10,000
(each, a “ADJUICE Material Contract”).  A list of each such ADJUICE Material
Contract is set forth on Section 2.18 of the ADJUICE Disclosure Schedule.  As of
the date of this Agreement, none of the ADJUICE Entities is in violation of or
in default under (nor does there exist any condition which upon the passage of
time or the giving of notice would cause such a violation of or default under)
any Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect on the ADJUICE Entities; and, to the Knowledge of the ADJUICE Entities,
as of the date of this Agreement, no other Person has violated or breached, or
committed any default under, any Material Contract, except for violations,
breaches and defaults that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect on the
ADJUICE Entities.
 
 
9

--------------------------------------------------------------------------------

 

(b)           Each ADJUICE Material Contract is a legal, valid and binding
agreement, and is in full force and effect, and (i) none of the ADJUICE Entities
is in breach or default of any ADJUICE Material Contract to which it is a party
in any material respect; (ii) no event has occurred or circumstance has existed
that (with or without notice or lapse of time), will or would reasonably be
expected to, (A) contravene, conflict with or result in a violation or breach
of, or become a default or event of default under, any provision of any ADJUICE
Material Contract; (B) permit ADJUICE Entities or any other Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any ADJUICE Material Contract;
or (iii) none of the ADJUICE Entities has received notice of the pending or
threatened cancellation, revocation or termination of any ADJUICE Material
Contract to which it is a party.
 
Section 2.19          Compliance with Applicable Laws.  The ADJUICE Entities are
in compliance with all applicable Laws, including those relating to occupational
health and safety and the environment to which they are subject, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect on the
ADJUICE Entities.
 
Section 2.20          Foreign Corrupt Practices.  Neither the ADJUICE Entities,
nor ADJUICE Shareholders, nor to the Knowledge of the ADJUICE Entities, any of
their respective Representatives, has, in the course of its actions for, or on
behalf of, the ADJUICE Entities, directly or indirectly, (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payment to any Governmental Authority or any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S.  Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”); or (d) made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment in connection with the operations of ADJUICE Entities to any
foreign or domestic government official or employee, except, in the case of
clauses (a) and (b) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect on the ADJUICE Entities.
 
Section 2.21          Money Laundering Laws.  None of the ADJUICE Entities has
violated any money laundering statute or any rules and regulations relating to
money laundering statutes (collectively, the “Money Laundering Laws”) and no
proceeding involving any ADJUICE Entities with respect to the Money Laundering
Laws is pending or, to the Knowledge of the ADJUICE Entities, is threatened.
 
Section 2.22          Brokers; Schedule of Fees and Expenses.  No broker,
investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with this Agreement or the Transactions based upon arrangements made
by or on behalf of ADJUICE Entities.
 
Section 2.23          OFAC.  None of the ADJUICE Entities, any director or
officer of the ADJUICE Entities, or, to the Knowledge of the ADJUICE Entities,
any agent, employee, affiliate or Person acting on behalf of the ADJUICE
Entities is currently identified on the specially designated nationals or other
blocked person list or otherwise currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S.  Treasury
Department (“OFAC”); and the ADJUICE Entities have not, directly or indirectly,
used any funds, or loaned, contributed or otherwise made available such funds to
any Subsidiary, joint venture partner or other Person, in connection with any
sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to, or otherwise in violation of, any U.S. sanctions
administered by OFAC.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.24          Environmental Matters.  Each of the ADJUICE Entities is in
substantial compliance with, and has not been and is not in material violation
of or subject to any material liability under, any Environmental Law and no
proceeding involving any ADJUICE Entities with respect to any Environmental Law
is pending or, to the Knowledge of the officers of the ADJUICE Entities, is
threatened.
 
Section 2.25          Purchase for Investment.
 
(a)           Each ADJUICE Shareholder is acquiring the BYOC Securities for
investment for such Shareholder’s own account and not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and no
ADJUICE Shareholder has a present intention of selling, granting any
participation in, or otherwise distributing the same.
 
(b)           Each ADJUICE Shareholder understands that the BYOC Securities are
not registered under the Securities Act on the ground that the sale and the
issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof, and that BYOC's reliance on
such exemption is predicated on the representations set forth herein.
 
Section 2.26          Investment Experience.  Each ADJUICE Shareholder
acknowledges that he or it can bear the economic risk of his or its investment,
and has such knowledge and experience in financial and business matters that he
is capable of evaluating the merits and risks of the investment in the BYOC
Securities. The ADJUICE Shareholders acknowledge that neither the Securities and
Exchange Commission (“SEC”), nor the securities regulatory body of any state or
other jurisdiction has received, considered or passed upon the accuracy or
adequacy of the information and representations made in this Agreement or any of
the information provided to the ADJUICE Shareholders as described in Section
2.27 below.
 
Section 2.27          Information.  Each ADJUICE Shareholder has carefully
reviewed such information as the ADJUICE Shareholder deemed necessary to
evaluate an investment in the BYOC Securities.  To the full satisfaction of each
ADJUICE Shareholder, he or it has been furnished all materials that he or it has
requested relating to BYOC and the issuance of the BYOC Securities hereunder,
and each ADJUICE Shareholder has been afforded the opportunity to ask questions
of representatives of BYOC to obtain any information necessary to verify the
accuracy of any representations or information made or given to the ADJUICE
Shareholder.
 
Section 2.28          Restricted Securities.  Each certificate representing BYOC
Securities issued to the ADJUICE Shareholders residing in the U.S. shall be
endorsed with following legend:
 
“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR BEYOND
COMMERCE, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR BEYOND COMMERCE, INC. THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”

 
11

--------------------------------------------------------------------------------

 


Each certificate representing BYOC Securities issued to the ADJUICE Shareholders
residing outside of the U.S. shall be endorsed with following legends:
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS ( AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON SECTION 4(2)
OF THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTION MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
Each ADJUICE Shareholder understands that the BYOC Securities may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the BYOC Securities or any available exemption
from registration under the Securities Act, the BYOC Securities must be held
indefinitely.  The ADJUICE Shareholders are aware that the BYOC Securities may
not be sold pursuant to Rule 144 promulgated under the Securities Act unless all
of the conditions of that Rule are met.
 
Section 2.29          WTI Loan Extinguishment.  The two letter agreements, dated
May 19, 2010, between ADJUICE Venture Lending & Leasing IV, Inc. and Venture
Lending & Leasing V, Inc. (collectively, the “Payoff Agreements”), copies of
which are attached hereto as Appendix B and C, constitute the valid, binding,
and enforceable obligation of Venture Lending & Leasing IV, Inc. and Venture
Lending & Leasing V, Inc.  Upon the delivery by BYOC of an aggregate of 900,000
shares of Common Stock to Venture Lending & Leasing IV, Inc. and Venture Lending
& Leasing V, Inc. in accordance with the Payoff Agreements, (i) both WTI Loans
will be fully paid off and terminated, (ii) all Liens and other security
interests granted in connection with the WTI Loans will be fully released, and
(iii) none of ADJUICE’s property or assets will thereafter be subject to any
Lien in favor of Venture Lending & Leasing IV, Inc. and Venture Lending &
Leasing V, Inc., under the WTI Loans or otherwise.

 
12

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties of BYOC
 
BYOC represents and warrants to the ADJUICE Parties as follows:
 
Section 3.1            Organization and Standing.  BYOC is duly organized,
validly existing and in good standing under the laws of the State of
Nevada.  BYOC is duly qualified to do business in each of the jurisdictions in
which the property owned, leased or operated by BYOC or the nature of the
business which it conducts requires qualification, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect on
BYOC.  BYOC has the requisite power and authority to own, lease and operate its
tangible assets and properties and to carry on its business as now being
conducted and, subject to necessary approvals of the relevant Government
Authorities, as presently contemplated to be conducted.
 
Section 3.2            Authority; Execution and Delivery; Enforceability.  BYOC
has all requisite corporate power and authority to execute and deliver this
Agreement and the other documents to which it is a Party and to consummate the
Transactions.  The execution and delivery by BYOC of this Agreement and the
consummation by BYOC of the Transactions have been duly authorized and approved
by the BYOC Board and no other corporate proceedings on the part of BYOC are
necessary to authorize this Agreement and the Transactions.  All action,
corporate and otherwise, necessary to be taken by BYOC to authorize the
execution, delivery and performance of this Agreement and all other agreements
and instruments delivered by BYOC in connection with the Transactions have been
duly and validly taken.  Each of this Agreement and any other documents to which
BYOC is a Party, has been duly executed and delivered by BYOC and constitutes
the valid, binding, and enforceable obligation of BYOC, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
Section 3.3            No Conflicts.  The execution and delivery of this
Agreement and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, (a) conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien (other
than any Liens for Taxes not yet due or delinquent or any statutory Liens
arising in the ordinary course of business by operation of Law and which are
not, individually or in the aggregate, significant) upon any of the assets and
properties of BYOC, under, any provision of:  (i) the Articles of Incorporation
of BYOC, as amended to the date of this Agreement, or the bylaws of BYOC, as
amended to the date of this Agreement (the “BYOC Constituent Instruments”); or
(ii) any BYOC Contract that has been filed by BYOC with the SEC and to which
BYOC is a party or to or by which it (or any of its assets and properties) is
subject or bound; (b) subject to the filings and other matters referred to in
Section 3.4, conflict with any material Judgment or Law applicable to BYOC, or
its properties or assets; (c) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any Permit applicable to BYOC; or (d) terminate or
modify, or give any third party the right to terminate or modify, the provisions
or terms of any Contract to which BYOC is a party.

 
13

--------------------------------------------------------------------------------

 
 
Section 3.4            Consents and Approvals.  No Consent of, or registration,
declaration or filing with, or permit from, any Governmental Authority is
required to be obtained or made by or with respect to BYOC in connection with
the execution, delivery and performance of this Agreement or the consummation of
the Transactions, other than (i) the filing of a Form 8-K with the SEC within
four (4) business days after the execution of this Agreement and of the Closing
Date; (ii) any filings as required under applicable securities laws; and
(iii) the procurement of such other consents, authorizations, filings, approvals
and registrations which, if not obtained or made, would not have a Material
Adverse Effect on BYOC and would not prevent, or materially alter or delay
consummation of any of the Transactions.
 
Section 3.5            SEC Documents.  BYOC has filed all reports, schedules,
forms, statements and other documents required to be filed by BYOC with the SEC,
pursuant to Sections 13(a), 14(a) and 15(d) of the Exchange Act (the “BYOC SEC
Documents”).  As of its respective filing date, each BYOC SEC Document complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such BYOC SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
BYOC SEC Document has been revised or superseded by a later filed BYOC SEC
Document, none of the BYOC SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The consolidated
financial statements of BYOC included in the BYOC SEC Documents (the “BYOC
Financial Statements”) comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with U.S.  GAAP
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of BYOC as of the dates thereof and the
consolidated results of their operations and cash flows as at the respective
dates of and for the periods referred to in such financial statements (subject,
in the case of unaudited financial statements, to normal year-end audit
adjustments and the omission of notes to the extent permitted by Regulation S-X
of the SEC).
 
Section 3.6            Absence of Certain Changes or Events.  Since the date of
the most recent audited financial statements and interim financial statements
included in the filed BYOC SEC documents to the date of this Agreement, there
has not been:
 
(a)           any event, situation or effect (whether or not covered by
insurance) that has resulted in, or to BYOC’s Knowledge, is reasonably likely to
result in, a Material Adverse Effect on BYOC;

 
14

--------------------------------------------------------------------------------

 
 
(b)           any damage, destruction or loss to, or any material interruption
in the use of, any of the assets of BYOC (whether or not covered by insurance)
that has had or could reasonably be expected to have a Material Adverse Effect
on BYOC;
 
(c)           any material change to a material Contract by which BYOC or any of
its assets is bound or subject;
 
(d)           any material change in any compensation arrangement or agreement
with any employee, officer, or director;
 
(e)           any resignation or termination of employment of the Chief
Executive Officer or Chief Financial Officer of BYOC;
 
(f)           any mortgage, pledge, transfer of a security interest in, or Lien,
created by BYOC, with respect to any of its material properties or assets;
 
(g)           any alteration of BYOC’s method of accounting or the identity of
its auditors; or
 
(h)           any negotiations, arrangement or commitment by BYOC to take any of
the actions described in this Section 3.6.
 
Section 3.7            Undisclosed Liabilities. BYOC has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
due after the date hereof other than those (a) set forth or adequately provided
for in the most recent Balance Sheet included in the BYOC Financial Statements
(the “BYOC Balance Sheet”), not required to be set forth on the BYOC Balance
Sheet under U.S. GAAP or (b) incurred since the date of the BYOC Balance Sheet
and not reasonably likely to result in a Material Adverse Effect on BYOC.
 
Section 3.8            Litigation.  As of the date hereof, there is no Action
which (a) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or (b) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect on BYOC.  Neither BYOC, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.
 
Section 3.9            Compliance with Applicable Laws.  The BYOC Entities are
in compliance with all applicable Laws, including those relating to occupational
health and safety and the environment, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on BYOC.
 
Section 3.10          Broker’s and Finders’ Fees.  BYOC has not incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions or investment bankers’ fees or any similar charges
in connection with this Agreement or any Transaction.

 
15

--------------------------------------------------------------------------------

 
 
Section 3.11          Trading:  Registration.  The BYOC Securities are traded on
the OTC Bulletin Board.  There is no Action pending or, to the Knowledge of
BYOC, threatened against BYOC with respect to the prohibition or termination of
the trading of such securities on the OTC Bulletin Board.  The BYOC Securities
are registered pursuant to Section 12(g) of the Exchange Act and BYOC has taken
no action designed to, or which is likely to have the effect of, terminating the
registration of such securities under the Exchange Act nor has BYOC received any
notification that the SEC is contemplating terminating such registration.
 
Section 3.12          Money Laundering Laws.  The operations of BYOC are and
have been conducted at all times in compliance with Money Laundering Laws and no
proceeding involving BYOC with respect to the Money Laundering Laws is pending
or, to the Knowledge of BYOC, is threatened.
 
ARTICLE IV
 
Conduct Prior To The Closing
 
Section 4.1            Covenants of ADJUICE Parties.  During the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement or the Closing Date, the ADJUICE Parties agree that each of the
ADJUICE Entities shall use commercially reasonable efforts, or cause such
entities to use commercially reasonable efforts, to (except to the extent
expressly contemplated by this Agreement or as consented to in writing by the
other Parties), (i) carry on its business in the ordinary course in
substantially the same manner as heretofore conducted, to pay debts and Taxes
when due (subject to good faith disputes over such debts or Taxes), to pay or
perform other obligations when due, and to use all reasonable efforts consistent
with past practice and policies to preserve intact its present business
organizations, and (ii) use its commercially reasonable efforts consistent with
past practice to keep available the services of its present officers, directors
and employees and use its commercially reasonable efforts consistent with past
practice to preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others having business dealings with it, to the end
that there shall not be a Material Adverse Effect in its ongoing businesses as
of the Closing Date.  The ADJUICE Parties agree to promptly notify BYOC of any
material event or occurrence not in the ordinary course of its business that
would have or reasonably be expected to have a Material Adverse Effect on the
ADJUICE Entities.  Without limiting the generality of the forgoing, during the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Closing Date, none of the ADJUICE Parties
shall do, allow, cause or permit any of the following actions to occur with
respect to any of the ADJUICE Entities without the prior written consent of
BYOC, which shall not be unreasonably delayed or withheld:
 
(a)           Charter Documents.  Cause or permit any amendments to any of the
ADJUICE Constituent Instruments or any other equivalent organizational
documents, except as contemplated by this Agreement;
 
(b)           Accounting Policies and Procedures.  Change any method of
accounting or accounting principles or practices by ADJUICE, except for any such
change required by any Legal Requirement or by a change in any Legal Requirement
or U.S. GAAP;

 
16

--------------------------------------------------------------------------------

 
 
(c)           Dividends; Changes in Capital Stock.  Declare or pay any dividends
on or make any other distributions (whether in cash, stock or property) in
respect of any of its capital stock, or split, combine or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock, or
repurchase or otherwise acquire, directly or indirectly, any shares of its
capital stock;
 
(d)           Material Contracts.  Enter into any new Material Contract, or
violate, amend or otherwise modify or waive any of the terms of any existing
Material Contract, other than (i) in the ordinary course of business consistent
with past practice or (ii) upon prior consultation with, and prior written
consent (which shall not be unreasonably delayed or withheld) of BYOC;
 
(e)           Issuance of Securities.  Except as required in connection with the
cancellation of the WTI Loans, issue, deliver or sell or authorize or propose
the issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue any such shares or other convertible
securities;
 
(f)           Intellectual Property.  Other than in connection with the WTI Loan
extinguishment, transfer or license to any Person or entity any Intellectual
Property Rights other than the license of non-exclusive rights to Intellectual
Property Rights in the ordinary course of business consistent with past
practice;
 
(g)           Dispositions.  Other than in connection with the WTI Loan
extinguishment, sell, lease, license or otherwise dispose of or encumber any of
its properties or assets which are material, individually or in the aggregate,
to its business, taken as a whole, except in the ordinary course of business
consistent with past practice;
 
(h)           Liabilities.  Except in its ordinary course of business, incur any
liabilities;
 
(i)            Capital Expenditures.  Make any capital expenditures, capital
additions or capital improvements except in the ordinary course of business and
consistent with past practice that do not exceed $10,000 individually or in the
aggregate;
 
(j)            Acquisitions.  Acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire any assets which are
material, individually or in the aggregate, to its business, taken as a whole,
or acquire any equity securities of any corporation, partnership, association or
business organization;

 
17

--------------------------------------------------------------------------------

 

(k)           Employment.  Except as required to comply with Legal Requirements
or agreements or pursuant to plans or arrangements existing on the date hereof,
(i) take any action with respect to, adopt, enter into, terminate or amend any
employment, severance, retirement, retention, incentive or similar agreement,
arrangement or benefit plan for the benefit or welfare of any current or former
director, executive officer or any collective bargaining agreement,
(ii) increase in any material respect the compensation or fringe benefits of, or
pay any bonus to, any director, executive officer, (iii) materially amend or
accelerate the payment, right to payment or vesting of any compensation or
benefits, (iv) pay any material benefit not provided for as of the date of this
Agreement under any benefit plan, or (v) grant any awards under any bonus,
incentive, performance or other compensation plan or arrangement or benefit
plan, including the grant of stock options, stock appreciation rights, stock
based or stock related awards, performance units or restricted stock, or the
removal of existing restrictions in any benefit plans or agreements or awards
made thereunder;
 
(l)            Facility.  Open or close any facility or office except in the
ordinary course of business;
 
(m)          Taxes.  Make or change any material election in respect of Taxes,
adopt or change any accounting method in respect of Taxes, file any Tax Return
or any amendment to a Tax Return, enter into any closing agreement, settle any
claim or assessment in respect of Taxes, or consent to any extension or waiver
of the limitation period applicable to any claim or assessment in respect of
Taxes;
 
(n)           Litigation.  Initiate, compromise or settle any material
litigation or arbitration proceedings; and
 
(o)           Other.  Agree, in writing or otherwise, to take any of the actions
described in Sections 4.1(a) through (n) above.
 
Section 4.2            Covenants of BYOC.  From the date hereof until the
earlier of the termination of this Agreement or the Closing Date, BYOC agrees
that BYOC shall use commercially reasonable efforts, (except to the extent
expressly contemplated by this Agreement or as consented to in writing by the
other Parties), to (i) carry on its business in the ordinary course in
substantially the same manner as heretofore conducted, to pay debts and Taxes
when due or necessary (subject to good faith disputes over such debts or taxes),
to pay or perform other obligations when due, and to use all reasonable efforts
consistent with past practice and policies to preserve intact its present
business organizations and (ii) use its commercially reasonable efforts
consistent with past practice to keep available the services of its present
officers, directors and employees and use its commercially reasonable efforts
consistent with past practice to preserve its relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with it, to the end that there shall not be a Material Adverse Effect
in its ongoing businesses as of the Closing Date.  BYOC agrees to promptly
notify the ADJUICE Parties of any material event or occurrence not in the
ordinary course of its business and of any event that would have a Material
Adverse Effect on any of the BYOC Parties.  Without limiting the generality of
the forgoing, during the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement or the Closing Date, the
BYOC Parties shall not do, allow, cause or permit any of the following actions
to occur without the prior written consent of the ADJUICE Parties, which consent
shall not be unreasonably delayed or withheld:
 
(a)           Charter Documents.  None of the BYOC Parties shall adopt or
propose any change in any of their constituent instruments, except for such
amendments required by any Legal Requirement, the rules and regulations of the
SEC, or by the securities exchange on which the BYOC Common Stock is listed for
trading;
 
 
18

--------------------------------------------------------------------------------

 
(b)           Accounting Policies and Procedures.  BYOC shall not change any
method of accounting or accounting principles or practices by BYOC, except for
any such change required by any Legal Requirement or by a change in any Legal
Requirement or U.S.  GAAP;
 
(c)           SEC Reports.  BYOC shall not fail to timely file or furnish to or
with the SEC all reports, schedules, forms, statements and other documents
required to be filed or furnished (except those filings by affiliates of BYOC
required under Section 13(d) or 16(a) of the Exchange Act which do not have a
Material Adverse Effect on BYOC);
 
(d)           Other.  Agree in writing or otherwise to take any of the actions
described in Sections 4.2(a) through (c) above.
 
ARTICLE V

 
Covenants of the ADJUICE Parties
 
Section 5.1            Access to Information.  Except as required pursuant to
any confidentiality agreement or similar agreement or arrangement to which any
ADJUICE Party is subject, between the date of this Agreement and the Closing
Date, subject to BYOC’s undertaking to use its commercially reasonable efforts
to keep confidential and protect the Trade Secrets of the ADJUICE Parties
against any disclosure, the ADJUICE Parties will permit BYOC and its
Representatives reasonable access at dates and times agreed upon by the
applicable ADJUICE Party and BYOC, to all of the books and records of the
ADJUICE Entities which the BYOC determines are necessary for the preparation of
such filings or submissions in accordance with SEC rules and regulations as are
necessary to consummate the Transactions and as are necessary to respond to
requests of the SEC’s staff, BYOC’s accountants and relevant Governmental
Authorities.  Notwithstanding anything to the contrary contained herein, the
BYOC Parties may make a disclosure otherwise prohibited by this Section 5.1 if
required by applicable law or regulation or regulatory, administrative or legal
process (including, without limitation, by oral questions, interrogatories,
requests for information, subpoena of documents, civil investigative demand or
similar process) or the rules and regulations of the SEC or any stock exchange
or trading system having jurisdiction over BYOC Parties.  In the event that any
BYOC Party or any of its Representatives is requested or required to disclose
any Trade Secrets of ADJUICE Parties as provided in the proviso in the
immediately preceding sentence, such BYOC Party shall provide the ADJUICE
Entities with prompt written notice of any such request or requirement so that
the ADJUICE Entities may seek a protective order or other appropriate remedy.
 
Section 5.2            Fulfillment of Conditions.  The ADJUICE Parties shall use
their commercially reasonable efforts to fulfill the conditions specified in
Article VIII to the extent that the fulfillment of such conditions is within
their control.  The foregoing obligation includes (a) the execution and delivery
of documents necessary or desirable to consummate the Transactions contemplated
hereby, and (b) taking or refraining from such actions as may be necessary to
fulfill such conditions (including using their commercially reasonable efforts
to conduct their business in such manner that on the Closing Date the
representations and warranties of the each of the ADJUICE Entities contained
herein shall be accurate as though then made, except as contemplated by the
terms hereof).
 
19

--------------------------------------------------------------------------------


 
Section 5.3            Disclosure of Certain Matters.  From the date hereof
through the Closing Date, each of the ADJUICE Entities shall give BYOC prompt
written notice of any event or development that occurs that is of a nature that,
individually or in the aggregate, would have or reasonably be expected to have a
Material Adverse Effect on the ADJUICE Entities.
 
Section 5.4            Regulatory and Other Authorizations; Notices and
Consents.
 
(a)           The ADJUICE Entities shall use their commercially reasonable
efforts to obtain all material Consents that may be or become necessary for
their execution and delivery of, and the performance of their obligations
pursuant to, this Agreement and the Transaction Documents and will cooperate
with BYOC in promptly seeking to obtain all such authorizations, consents,
orders and approvals.
 
(b)           Each ADJUICE Entity shall give promptly such notices to third
parties and use its or their commercially reasonable efforts to obtain such
third party consents and estoppel certificates as are required to consummate the
Transactions.
 
(c)           ADJUICE shall cooperate and use commercially reasonable efforts to
assist BYOC in giving such notices and obtaining such consents and estoppel
certificates as are required to consummate the Transactions.
 
ARTICLE VI

 
Covenants of BYOC
 
Section 6.1            Fulfillment of Conditions.  From the date hereof to the
Closing Date, BYOC shall use its commercially reasonable efforts to fulfill the
conditions specified in Article VIII to the extent that the fulfillment of such
conditions is within its control.  The foregoing obligation includes (a) the
execution and delivery of documents necessary or desirable to consummate the
Transactions, and (b) taking or refraining from such actions as may be necessary
to fulfill such conditions (including using its commercially reasonable efforts
to conduct the business of BYOC in such manner that on the Closing Date the
representations and warranties of BYOC contained herein shall be accurate as
though then made).
 
Section 6.2            Disclosure of Certain Matters.  From the date hereof
through the Closing Date, BYOC shall give ADJUICE and each ADJUICE Shareholder
prompt written notice of any event or development that occurs that is of a
nature that, individually or in the aggregate, would have or reasonably be
expected to have a Material Adverse Effect on BYOC.
 
Section 6.3            Regulatory and Other Authorizations; Notices and
Consents.  BYOC shall use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for its execution and delivery of,
and the performance of its obligations pursuant to, this Agreement and the
Transaction Documents to which it is a party and will cooperate fully with
ADJUICE in promptly seeking to obtain all such authorizations, consents, orders
and approvals.
 
20

--------------------------------------------------------------------------------


 
Section 6.4            Valid Issuance of Shares.  At the Closing, the
Transaction Shares and Earn-Out Shares to be issued to the ADJUICE Shareholders
hereunder will be duly authorized, validly issued, fully paid and nonassessable
and, when issued and delivered in accordance with the terms hereof for the
consideration provided for herein, will be validly issued and will constitute a
valid, binding and enforceable obligation of BYOC in accordance with their terms
and will have been issued in compliance with all applicable federal and state
securities laws.
 
Section 6.5            Continued Trading.  For a period of two years from the
Closing Date, BYOC shall file all such documents with the SEC to maintain its
status as a “reporting issuer.”
 
ARTICLE VII

 
Additional Agreements and Covenants
 
Section 7.1            Disclosure Schedules.  Each of Parties shall, as of the
Closing Date, have the obligation to supplement or amend their respective
Disclosure Schedules being delivered concurrently with the execution of this
Agreement and annexes and exhibits hereto with respect to any matter hereafter
arising or discovered which resulted in, or could reasonably be expected to
result in a Material Adverse Effect on such Party.  The obligations of the
Parties to amend or supplement their respective Disclosure Schedules being
delivered herewith shall terminate on the Closing Date.  Notwithstanding any
such amendment or supplementation, the representations and warranties of the
Parties shall be made with reference to the Disclosure Schedules as they exist
at the time of execution of this Agreement.
 
Section 7.2            Lock-Up Agreement(s).  As soon as practicable following
the execution of this Agreement, but in any event prior to the Closing Date, the
ADJUICE Shareholders shall execute and enter into lock-up agreements
substantially in the form attached hereto as Exhibit B (the “Lock-Up
Agreements”).
 
Section 7.3            Confidentiality.  Between the date hereof and the Closing
Date, each of BYOC, the ADJUICE Parties shall hold and shall cause their
respective Representatives to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law
or by the rules and regulations of, or pursuant to any agreement of a stock
exchange or trading system, all documents and information concerning the other
Party furnished to it by such other Party or its Representatives in connection
with the Transactions, except to the extent that such information can be shown
to have been (a) previously known by the Party to which it was furnished, (b) in
the public domain through no fault of such Party, or (c) later lawfully acquired
by the Party to which it was furnished from other sources, which source is not a
Representative of the other Party, and each Party shall not release or disclose
such information to any other Person, except its Representatives in connection
with this Agreement.  Each Party shall be deemed to have satisfied its
obligations to hold confidential information concerning or supplied by the other
Party in connection with the Transactions, if it exercises the same care as it
takes to preserve confidentiality for its own similar information.  For the
avoidance of doubt, any disclosure of information required to be included by
BYOC in its filings with the SEC as required by the applicable laws will not be
violation of this Section 7.2.
 
21

--------------------------------------------------------------------------------


 
Section 7.4            Public Announcements.  From the date of this Agreement
until the Closing or termination of this Agreement, BYOC and each of the ADJUICE
Entities shall cooperate in good faith to jointly prepare all press releases and
public announcements pertaining to this Agreement and the Transactions governed
by it, and none of the foregoing shall issue or otherwise make any public
announcement or communication pertaining to this Agreement or the transaction
without the prior consent of BYOC (in the case of ADJUICE Entities) or any
ADJUICE Entities (in the case of BYOC), except as required by Law or by the
rules and regulations of, or pursuant to any agreement of, a stock exchange or
trading system.  Each Party will not unreasonably withhold approval from the
others with respect to any press release or public announcement.  If any Party
determines with the advice of counsel that it is required to make this Agreement
and the terms of the transaction public or otherwise issue a press release or
make public disclosure with respect thereto, it shall at a reasonable time
before making any public disclosure, consult with the other Parties regarding
such disclosure, seek such confidential treatment for such terms or portions of
this Agreement or the transaction as may be reasonably requested by the other
Parties and disclose only such information as is legally compelled to be
disclosed.  This provision will not apply to communications by any Party to its
counsel, accountants and other professional advisors.
 
ARTICLE VIII

 
Conditions to Closing
 
Section 8.1            ADJUICE Parties Conditions Precedent.  The obligations of
the ADJUICE Parties to enter into and complete the Closing are subject, at the
option of the ADJUICE Parties, to the fulfillment on or prior to the Closing
Date of the following conditions by BYOC, any one or more of which may be waived
by ADJUICE in writing.
 
(a)           Representations and Covenants.  The representations and warranties
of the BYOC Parties contained in this Agreement shall be true on and as of the
Closing Date except where the failure of such representations or warranties to
be so true and correct, individually or in the aggregate, has not had or would
not reasonably be expected to have a Material Adverse Effect on the BYOC Parties
and each of the BYOC Parties shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by each of them on or prior to the Closing Date.
 
(b)           Litigation.  No action, suit or proceeding (i) shall have been
instituted before any court or governmental or regulatory body or instituted by
any Governmental Authorities to restrain, modify or prevent the carrying out of
the Transactions, or to seek damages or a discovery order in connection with
such Transactions, or (ii) which has or may have, in the reasonable opinion of
ADJUICE or ADJUICE Shareholders, a Material Adverse Effect on the ADJUICE
Entities.
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since the
date hereof which has had or is reasonably likely to cause a Material Adverse
Effect on BYOC.
 
(d)           SEC Reports.  BYOC shall have filed all reports and other
documents required to be filed by BYOC under the U.S. federal securities laws
through the Closing Date.
 
22

--------------------------------------------------------------------------------


 
(e)           OTC Bulletin Board.  BYOC shall have maintained its status as a
Company whose common stock is traded on the OTC Bulletin Board.
 
(f)           Deliveries.  The deliveries required to be made by BYOC shall have
been made by BYOC.
 
(g)           Governmental Approval.  The Parties shall have timely obtained
from each Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby.
 
(h)           Transaction Documents.  The Transaction Documents shall have been
executed and delivered by the Parties.
 
(i)           Injunctions or Restraints on Conduct of Business.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting any BYOC Party’s conduct or operation of the
business of the BYOC Parties following the Share Exchange shall be in effect,
nor shall any proceeding brought by an administrative agency or commission or
other Governmental Authority, domestic or foreign, seeking the foregoing be
pending.
 
Section 8.2    BYOC Conditions Precedent.  The obligations of BYOC to enter into
and complete the Closing are subject, at the option of BYOC, to the fulfillment
on or prior to the Closing Date of the following conditions by each of the
ADJUICE Parties, any one or more of which may be waived by BYOC in writing:
 
(a)           Representations and Covenants.  The representations and warranties
of the ADJUICE Parties contained in this Agreement shall be true on and as of
the Closing Date except where the failure of such representations or warranties
to be so true and correct, individually or in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect on the
ADJUICE Parties and each of the ADJUICE Parties shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by each of them on or prior to
the Closing Date, and the ADJUICE Parties shall have delivered to BYOC a
certificate, dated the Closing Date, to the foregoing effect.
 
(b)           Litigation.  No action, suit or proceeding (i) shall have been
instituted before any court or governmental or regulatory body or instituted by
any Governmental Authorities to restrain, modify or prevent the carrying out of
the Transactions, or to seek damages or a discovery order in connection with
such Transactions, or (ii) which has or may have, in the reasonable opinion of
BYOC, a Material Adverse Effect on BYOC.
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since April
30, 2010, which has had or is reasonably likely to cause a Material Adverse
Effect on any of the ADJUICE Entities.
 
23

--------------------------------------------------------------------------------



(d)           Injunctions or Restraints on Conduct of Business.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting any ADJUICE Entities’ conduct or operation of
the business of any of the ADJUICE Entities following the Share Exchange shall
be in effect, nor shall any proceeding brought by an administrative agency or
commission or other Governmental Authority, domestic or foreign, seeking the
foregoing be pending.
 
(e)           Deliveries.  All other deliveries required to be made by the
ADJUICE Parties shall have been made by them.
 
(f)           Governmental Approval.  The Parties shall have timely obtained
from each Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby.
 
(g)           Employment Agreement.  Matt Hill, the Chief Executive Officer of
ADJUICE, shall have entered into that certain Employment Agreement with BYOC,
the form of which is attached hereto as Appendix A.
 
(h)           Transaction Documents.  The Transaction Documents shall have been
executed and delivered by the Parties.
 
ARTICLE IX

 
Indemnification
 
Section 9.1            Survival.  The representations, warranties, covenants and
agreements contained in or made pursuant to this Agreement and any certificate
delivered pursuant hereto shall survive the execution and delivery of this
Agreement and the Closing, and thereafter shall survive for a period of eighteen
(18) months after Closing.  The term during which any representation, warranty,
or covenant survives hereunder is referred to as the “Survival Period.” Except
as expressly provided in this paragraph, no claim for indemnification hereunder
may be made after the expiration of the Survival Period.
 
Section 9.2            Indemnification by the ADJUICE Shareholders.
 
(a)           The ADJUICE Shareholders shall, subject to the terms hereof,
indemnify, defend and hold harmless BYOC (which term, for the purposes of this
Article IX shall include any of BYOC’s successors) and permitted assigns (the
“BYOC Indemnified Parties”) from and against any liabilities, loss, claims,
damages, fines, penalties, expenses (including costs of investigation and
defense and reasonable attorneys’ fees and court costs) (collectively,
“Damages”) arising from:  (i) any breach of any representation or warranty made
by the ADJUICE Parties in Article II hereof or in any certificate delivered by
the ADJUICE Parties pursuant to this Agreement; or (ii) any breach by any
ADJUICE Party of its covenants or obligations in this Agreement to be performed
or complied with by such ADJUICE Party at or prior to the Closing.
 
24

--------------------------------------------------------------------------------


  
Section 9.3            Indemnification by BYOC.
 
(a)           BYOC shall, subject to the terms hereof, indemnify, defend and
hold harmless each of the ADJUICE Parties and their respective successors and
permitted assigns (the “ADJUICE Indemnified Parties”) from and against any
Damages arising from:  (i) any breach of any representation or warranty made by
the BYOC Parties in Article III hereof or in any certificate delivered by BYOC
pursuant to this Agreement; or (ii) any breach by any BYOC Party, of its
covenants or obligations in this Agreement to be performed or complied with by
such BYOC Party at or prior to the Closing.
 
Section 9.4            Limitations on Indemnity.
 
(a)           Notwithstanding any other provision in this Agreement to the
contrary, the BYOC Indemnified Parties shall not be entitled to indemnification
pursuant to Section 9.2, unless and until the aggregate amount of Damages to the
BYOC Indemnified Parties with respect to such matters under Section 9.2 exceeds
$50,000 (the “Deductible”), and then only to the extent such Damages exceed the
Deductible.
 
(b)           Notwithstanding any other provision in this Agreement to the
contrary, no ADJUICE Party shall be entitled to indemnification pursuant to
Section 9.3, unless and until the aggregate amount of Damages with respect to
such matters under Section 9.3 exceeds the Deductible, and then only to the
extent such Damages exceed the Deductible.
 
(c)           In no event shall any Party hereto have any liability to the other
Parties hereto for any consequential, special, punitive or indirect loss or
damage whether or not any claim for such damages is based on tort or contract or
that such Party knew or should have known the likelihood of such damages in any
circumstances.
 
(d)           Notwithstanding any other provision in this Agreement to the
contrary, the maximum amount of liability for Damages that BYOC on the one hand,
and the ADJUICE Shareholders on the other, may have under this Agreement (under
this Article IX, or otherwise), shall be limited to an amount equal to (i) the
number of shares that BYOC has, at that time, issued to the ADJUICE Shareholders
under this Agreement (the Transaction Shares and, if issued, the Earn-Out
Shares), (ii) multiplied by $0.10.
 
25

--------------------------------------------------------------------------------



Section 9.5            Defense of Third Party Claims.  If a Party determines to
make a claim for indemnification hereunder (each as applicable an “Indemnitee”),
such Party as applicable shall notify the indemnifying party (an “Indemnitor”)
of the claim in writing promptly after receiving notice of any action, lawsuit,
proceeding, investigation, demand or other claim against the Indemnitee (if by a
third party), describing the claim, the amount thereof (if known and
quantifiable) and the basis thereof in reasonable detail (such written notice,
an “Indemnification Notice”); provided that the failure to so notify an
Indemnitor shall not relieve the Indemnitor of its obligations hereunder except
to the extent that (and only to the extent that) such failure shall have caused
the damages for which the Indemnitor is obligated to be greater than such
damages would have been had the Indemnitee given the Indemnitor prompt notice
hereunder.  Any Indemnitor shall be entitled to participate in the defense of
such action, lawsuit, proceeding, investigation or other claim giving rise to an
Indemnitee’s claim for indemnification at such Indemnitor’s expense, and at its
option shall be entitled to assume the defense thereof by appointing a reputable
counsel reasonably acceptable to the Indemnitee to be the lead counsel in
connection with such defense; provided, that the Indemnitee shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose; provided, however, that the fees and expenses of such separate
counsel shall be borne by the Indemnitee and shall not be recoverable from such
Indemnitor under this Article IX.  If the Indemnitor shall control the defense
of any such claim, the Indemnitor shall be entitled to settle such claims;
provided, that the Indemnitor shall obtain the prior written consent of the
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed) before entering into any settlement of a claim or ceasing to defend
such claim if, pursuant to or as a result of such settlement or cessation,
injunctive or other equitable relief will be imposed against the Indemnitee or
if such settlement does not expressly and unconditionally release the Indemnitee
from all liabilities and obligations with respect to such claim.  If the
Indemnitor assumes such defense, the Indemnitor shall not be liable for any
amount required to be paid by the Indemnitee that exceeds, where the Indemnitee
has unreasonably withheld or delayed consent in connection with the proposed
compromise or settlement of a third party claim, the amount for which that third
party claim could have been settled pursuant to that proposed compromise or
settlement.  In all cases, the Indemnitee shall provide its reasonable
cooperation with the Indemnitor in defense of claims or litigation, including by
making employees, information and documentation reasonably available.  If the
Indemnitor shall not assume the defense of any such action, lawsuit, proceeding,
investigation or other claim, the Indemnitee may defend against such matter as
it deems appropriate; provided that the Indemnitee may not settle any such
matter without the written consent of the Indemnitor (which consent shall not be
unreasonably withheld, conditioned or delayed) if the Indemnitee is seeking or
will seek indemnification hereunder with respect to such matter.
 
Section 9.6            Determining Damages.  The amount of Damages subject to
indemnification under Section 9.2 or Section 9.3 shall be calculated net of
(i) any Tax Benefit inuring to the Indemnitee on account of such Damages,
(ii) any insurance proceeds or other amounts under indemnification agreements
received or receivable by the Indemnitee on account of such Damages.  If the
Indemnitee receives a Tax Benefit on account of such Damages after an
indemnification payment is made to it, the Indemnitee shall promptly pay to the
Person or Persons that made such indemnification payment the amount of such Tax
Benefit at such time or times as and to the extent that such Tax Benefit is
realized by the Indemnitee.  For purposes hereof, “Tax Benefit” shall mean any
refund of Taxes to be paid or reduction in the amount of Taxes which otherwise
would be paid by the Indemnitee, in each case computed at the highest marginal
tax rates applicable to the recipient of such benefit.  To the extent Damages
are recoverable by insurance, the Indemnitees shall take all commercially
reasonable efforts to obtain maximum recovery from such insurance.  In the event
that an insurance or other recovery is made by any Indemnitee with respect to
Damages for which any such Person has been indemnified hereunder, then a refund
equal to the aggregate amount of the recovery shall be made promptly to the
Person or Persons that provided such indemnity payments to such Indemnitee.  The
Indemnitors shall be subrogated to all rights of the Indemnitees in respect of
Damages indemnified by the Indemnitors.  The Indemnitees shall take all
commercially reasonable efforts to mitigate all Damages upon and after becoming
aware of any event which could reasonably be expected to give rise to
Damages.  For Tax purposes, the Parties agree to treat all payments made under
this Article IX as adjustments to the consideration received for the ADJUICE
Shares.
 
26

--------------------------------------------------------------------------------


  
Section 9.7            Right of Setoff Against the Earn-Out Shares.  To the
extent that any ADJUICE Shareholder is obligated to indemnify BYOC after the
Closing under the provisions of this Article IX for Damages, in addition to any
other rights BYOC may have under this Article IX or otherwise, BYOC shall have
the right, exercisable at its option, to decrease any amount due and owing or to
be due and owing to it hereunder by cancelling some or all of the Earn-Out
Shares that are issuable to the ADJUICE Shareholders after the Target
Date.  With respect to each indemnification claim made by BYOC hereunder, BYOC
shall deliver notice to the ADJUICE Shareholder(s) pursuant to Section 11.1 at
any time before 5:00 p.m., Pacific time, on the Target Date of an
indemnification claim:  (A) stating that BYOC has paid or accrued Damages and
(B) specifying in reasonable detail the individual items of Damages included in
the amount so stated, the date each such item was paid or accrued, and the
nature of the misrepresentation, breach of representation and warranty or
covenant or agreement to which such item is related.  Upon delivery of such
notice and evidence of Damages, BYOC will be permitted to and authorized to
withhold from the Earn-Out Shares, offset ratably against each ADJUICE
Shareholder based on the amount of Earn-Out Shares issuable and listed on
Schedule 1.1, if such shares are issuable on the Target Date, an amount equal to
such Damages.  The number of shares of BYOC Common Stock that may be withheld by
BYOC will determined by valuing each share of BYOC Common Stock at the average
closing price of the BYOC Common Stock on the OTC Bulletin Board, or such other
market on which the Common Stock is listed or quoted, for trading for the ten
trading days immediately prior to the Target Date.  All Earn-Out Shares that are
still issuable by BYOC after any set-off pursuant to this Section 9.7 shall be
promptly delivered to the ADJUICE Shareholders.  All Earn-Out Shares withheld to
satisfy some or all of any indemnification claim shall be cancelled by BYOC.
 
Section 9.8            Remedies.  The remedies provided in this Article IX will
not be exclusive of or limit any other remedies that may be available to the
Parties.
 
Section 9.9            Limitation on Recourse; No Third Party Beneficiaries.
 
(a)           No claim shall be brought or maintained by any Party or its
respective successors or permitted assigns against any officer, director,
partner, member, agent, representative, Affiliate, equity holder, successor or
permitted assign of any Party which is not otherwise expressly identified as a
Party, and no recourse shall be brought or granted against any of them, by
virtue of or based upon any alleged misrepresentation or inaccuracy in or breach
of any of the representations, warranties, covenants or obligations of any Party
set forth or contained in this Agreement or any exhibit or schedule hereto or
any certificate delivered hereunder.
 
(b)           Except as set forth in Section 9.3, the provisions of this
Article IX are for the sole benefit of the Parties and nothing in this
Article IX, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Article IX.
 
27

--------------------------------------------------------------------------------



ARTICLE X

 
Termination
 
Section 10.1          Methods of Termination.  Unless waived by the Parties
hereto in writing, the Transactions may be terminated and/or abandoned at any
time but not later than the Closing:
 
(a)           by mutual written consent of the Parties;
 
(b)           by either BYOC or the ADJUICE Parties, if the Closing has not
occurred by the later of (i) May 31, 2010, or (ii) such other date that has been
agreed by the Parties (in no event later than June 15, 2010);
 
(c)           by any ADJUICE Party, if there has been a breach by BYOC of any
representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
ADJUICE Parties at the Closing under Section 8.1(a) and such violation or breach
has not been waived by the ADJUICE Parties or cured by the BYOC Parties within
ten (10) business days after written notice thereof from the ADJUICE Parties;
 
(d)           by BYOC, if there has been a breach by the ADJUICE Parties of any
representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
BYOC Parties at the Closing under Section 8.2(a) and such violation or breach
has not been waived by the BYOC Parties or cured by the ADJUICE Parties within
ten (10) business days after written notice thereof from the BYOC Parties;
 
Section 10.2          Effect of Termination.
 
(a)           In the event of termination and abandonment by either BYOC or the
ADJUICE Parties, or all of them, pursuant to Section 10.1 hereof, written notice
thereof shall forthwith be given to the other Party, and except as set forth in
this Section 10, all further obligations of the Parties shall terminate, no
Party shall have any right against the other Party hereto, and each Party shall
bear its own costs and expenses.    Nothing contained in this Section 10.2 shall
relieve any party from liability for any breach of this Agreement prior to such
termination.
 
(b)           If the Transactions contemplated by this Agreement are terminated
and/or abandoned as provided herein:
 
(i)           each Party hereto will destroy all documents, work papers and
other material (and all copies thereof) of the other Party relating to the
Transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same; and
 
(ii)           all confidential information received by either Party hereto with
respect to the business of the other Party hereto shall be treated in accordance
with Section 7.2 hereof, which shall survive such termination or
abandonment.  Notwithstanding anything herein to the contrary, Article X and
Article XI shall survive termination of this Agreement.
 
28

--------------------------------------------------------------------------------


 
ARTICLE XI
 
Miscellaneous
 
Section 11.1          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the addresses set forth on the signature
pages hereto (or at such other address for a Party as shall be specified in
writing to all other Parties).
 
Section 11.2          Amendments; Waivers; No Additional Consideration.  No
provision of this Agreement may be waived or amended except in a written
instrument signed by all of the Parties hereto.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
Section 11.3          Expenses.  Each Party shall be responsible for its own
Expenses in connection with this Agreement and the transaction contemplated
hereby.
 
Section 11.4          Adjustments to Earn-Out Shares.  The number of Earn-Out
Shares issued hereunder shall be adjusted to reflect appropriately the effect of
any stock split, reverse stock split, stock dividend, extraordinary cash
dividends, reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to BYOC Common Stock,
occurring on or after the date hereof.
 
Section 11.5          Interpretation.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
 
Section 11.6          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any Party.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
Transactions are fulfilled to the extent possible.
 
Section 11.7          Counterparts; Facsimile Execution.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other
Parties.  Facsimile execution and delivery of this Agreement is legal, valid and
binding for all purposes.
 
29

--------------------------------------------------------------------------------


 
Section 11.8          Entire Agreement; Third Party Beneficiaries.  This
Agreement, taken together with all Exhibits, Annexes and Schedules hereto
(a) constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any Person other than the
Parties any rights or remedies.
 
Section 11.9          Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
Section 11.10        Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
Section 11.11        Arbitration.  Any dispute, controversy or claim arising out
of, relating to, or in connection with, this Agreement or the transactions
contemplated hereby shall be finally settled by binding arbitration.  The
arbitration shall be conducted and the arbitrator chosen in accordance with the
rules of the American Arbitration Association in effect at the time of the
arbitration, except as they may be modified herein or by mutual agreement of
BYOC and the ADJUICE Shareholders.  In connection with any such arbitration,
each Party shall be afforded the opportunity to conduct discovery in accordance
with the Federal Rules of Civil Procedure.  The seat of the arbitration shall be
in Las Vegas, Nevada.  Each of BYOC and the ADJUICE Shareholders hereby
irrevocably submits to the jurisdiction of the arbitrator in Las Vegas, Nevada
and waives any defense in an arbitration based upon any claim that such party is
not subject personally to the jurisdiction of such arbitrator, that such
arbitration is brought in an inconvenient forum or that such venue is
improper.  The arbitral award shall be in writing and shall be final and binding
on each of the parties to this Agreement.  The award may include an award of
costs, including reasonable attorneys’ fees and disbursements and may also
include injunctive relief.  Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets.  Each of BYOC and the ADJUICE Parties acknowledges and agrees that by
agreeing to these arbitration provisions each of the parties hereto is waiving
any right that such party may have to a jury trial with respect to the
resolution of any dispute under this Agreement or the transactions contemplated
hereby.
 
[Signature Page Follows]
 
30

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Address:
 
BEYOND COMMERCE, INC.
750 Coronado Center Dr. #120,
   
Henderson, NV 89052
   
Attn:  Chief Financial Officer
 
By:
       
Name:
     
Title:
     
Address:
 
ADJUICE INC.
     
Santa Monica, California 9___
 
By:
 
Attn:  Matt Hill
   
  
Name: Matt Hill
          
   
Title: Chief Executive Officer
     
Address:
       
    
   
Daniel Williams
     
Address:
 
SUNLIGHT VENTURES LLC.
    
   
    
       
By:
 
Attn:_____________________________________
 
Name:
   
Title:
     

Address:
 
ECHO CAPITAL GROWTH CORP.
   
   
   
       
By:
   
Attn:_____________________________________
 
Name:
   
Title:
     
Address:
 
HARVARD DEVELOPMENTS LTD.
   
   
   
       
By:
   
Attn:_____________________________________
 
Name:
   
Title:

 
31

--------------------------------------------------------------------------------


 
Address:
 
VENTURE LENDING & LEASING iV, LLC.
   
   
   
       
By:
   
Attn:_____________________________________
 
Name:
   
Title:

 
Address:
 
VENTURE LENDING & LEASING V, LLC.
   
   
   
       
By:
   
Attn:_____________________________________
 
Name:
   
Title:


32

--------------------------------------------------------------------------------




Exhibit A
 
Definitions
 
“ADJUICE Constituent Instruments” means ADJUICE’s Certificate of Incorporation
and Bylaws, each as amended through the date hereof.
 
“ADJUICE Entities” means, collectively, ADJUICE and any the Subsidiary of
ADJUICE.
 
“Affiliates” shall mean any Person that directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
fifty percent (50%) or more of the voting securities of a second Person shall be
deemed to control that second Person.  For the purposes of this definition, a
Person shall be deemed to control any of his or her immediate family members.
 
“BYOC Common Stock” means the Common Stock of BYOC, $0.001 par value per share.
 
“BYOC Entities” means collectively, BYOC and BoomJ.com, Inc.,  a wholly-owned
Subsidiary of BYOC.  “BYOC Entities” does not include Kaching Kaching, Inc., a
public company.  As of the date of this Agreement, BYOC only owns approximately
20.7% of the outstanding capital stock of Kaching Kaching, Inc.
 
“BYOC Securities” means, collectively, the Transaction Shares and the Earn-Out
Shares.
 
 “Contract” means a contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.
 
“Environmental Law” shall mean any Legal Requirement that requires or relates
to:
 
(a)           advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
 
(b)           preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
 
(c)           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
 
(d)           assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
environment when used or disposed of;
 
A-1

--------------------------------------------------------------------------------


 
(e)           protecting resources, species, or ecological amenities;
 
(f)           reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
 
(g)           cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or
 
(h)           making responsible parties pay private parties, or groups of them,
for damages done to their health or the environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expenses” shall mean all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party on its behalf in
connection with or related to the authorization, preparation, diligence,
negotiation, execution and performance of this Agreement and the Transaction
Documents.
 
“Governmental Authority” means any national, federal, state, provincial, local
or foreign government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body of
competent jurisdiction, or other governmental authority or instrumentality,
domestic or foreign.
 
 “Gross Revenue” means the gross revenues of ADJUICE as determined in accordance
with U.S. GAAP during the period commencing on June 1, 2010 and ending on May
31, 2011.  Gross Revenues shall not include revenues generated by any business,
company or operations acquired by ADJUICE after the Closing.
 
“Judgment” means any judgment, order or decree.
 
“Knowledge”, (i) with respect to the ADJUICE Entities shall mean the actual
knowledge of Matt Hill, and (ii) with respect to BYOC shall mean the actual
knowledge of its Chief Executive Officer or Chief Financial Officer.
 
“Law(s)” means any law, statute, ordinance, rule, regulation, order, writ,
injunction or decree.
 
“Legal Requirement” means any federal, state, local, municipal, provincial,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authorities (or under
the authority of any national securities exchange upon which BYOC Securities
then listed or traded)
 
“Liens” means any liens, security interests, pledges, equities and claims of any
kind, voting trusts, shareholder agreements and other encumbrances.
 
A-2

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of such Person and
its subsidiaries, taken as a whole.
 
“Permits” mean all governmental franchises, licenses, permits, authorizations
and approvals necessary to enable a Person to own, lease or otherwise hold its
properties and assets and to conduct its businesses as presently conducted.
 
 “Person” shall mean an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental entity or agency
thereof.
 
 “Representatives” of either Party shall mean such Party’s employees,
accountants, auditors, actuaries, counsel, financial advisors, bankers,
investment bankers and consultants and any other person acting on behalf of such
Party.
 
“SEC” means the U.S.  Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” an entity shall be deemed to be a “Subsidiary” of another Person if
(a) such Person directly or indirectly owns, beneficially or of record, an
amount of voting securities of other interests in such entity that is sufficient
to enable such Person to elect at leased a majority of the members of such
entity’s board of directors or other governing body, or (b) at least 50% of the
outstanding equity or financial interests of such entity.
 
 “Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Authority, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Trade Secrets” means all trade secrets under applicable law and other rights in
know-how and confidential or proprietary information, processing, manufacturing
or marketing information, including new developments, inventions, processes,
ideas or other proprietary information that provides advantages over competitors
who do not know or use it.
 
“U.S. GAAP” means generally accepted accounting principles of the United States.
 
“WTI Loan” means both the (i) $1,500,000 loan made to ADJUICE by Venture Lending
& Leasing IV, Inc. on April 6, 2009, and (ii) $1,500,000 loan made to ADJUICE by
Venture Lending & Leasing V, Inc. on April 6, 2009, together will other
obligations of ADJUICE that may have accrued thereunder.
 
A-3

--------------------------------------------------------------------------------


 
“WTI Loan Documents” means the (i) Promissory Note evidencing the $1,500,000
loan made to ADJUICE by Venture Lending & Leasing IV, Inc. on April 6, 2009,
(ii) Promissory Note evidencing the  $1,500,000 loan made to ADJUICE by Venture
Lending & Leasing V, Inc. on April 6, 2009, (iii) the Security Agreement, dated
April 6, 2009, between ADJUICE and Venture Lending & Leasing IV, Inc. and
Venture Lending & Leasing V, Inc., and (iv) any other document or instrument
delivered in connection with the WTI Loan, including any UCC statements or other
similar filings.
 
A-4

--------------------------------------------------------------------------------


 
SCHEDULE 1.1


Shareholder
 
AdJuice
Shares Owned
   
Transaction
Shares
   
Earn-Out
Shares
                     
Sunlight Ventures LLC
    6,150,000       3,168,199       2,764,410  
Venture Lending & Leasing IV, LLC
    300,000       154,533       134,838  
Venture Lending & Leasing V, LLC
    300,000       154,533       134,838  
Echo Capital Growth Corp.
    800,000       412,135       359,607  
Daniel Williams
    100,000       51,511       44,946  
Harvard Developments, Ltd.
    2,250,000       1,159,089       1,011,361  

 
A-5

--------------------------------------------------------------------------------


 